 



Exhibit 10.2
(ANDREW LOGO) [c00247c0024701.gif]
RESTRICTED STOCK UNIT AGREEMENT
ANDREW CORPORATION
LONG-TERM INCENTIVE PLAN
     THIS AGREEMENT is made as of the                      day of
                                        , 2005 between ANDREW CORPORATION, a
Delaware corporation (the “Company”), and
                                                             (the
“Participant”).
WITNESSETH:
     WHEREAS, the Company adopted the Andrew Corporation Long-Term Incentive
Plan (the “LTIP”) for the purpose of providing incentives to selected key
employees by making available to them opportunities to acquire an equity
interest in the Company; and
     WHEREAS, the Compensation and Human Resources Committee of the Board of
Directors of the Company (the “Committee”) has granted the Participant a
Restricted Stock Unit Award under Section 10 of the LTIP;
     NOW THEREFORE, in consideration of these premises, the parties hereto agree
as follows:
     1. Grant. The Company hereby grants to the Participant an award of
“Restricted Stock Units” as specified in the “Award Schedule” attached as
Exhibit A hereto. Each vested Restricted Stock Unit shall entitle the
Participant to one share of common stock, $0.01 par value, of the Company (a
“Share”), subject to the terms of the LTIP and this Agreement. Unless the
context clearly provides otherwise, the capitalized terms in this Agreement
shall have the meaning ascribed to such terms under the LTIP.
     2. Vesting; Termination of Employment. The Restricted Stock Units awarded
under this Agreement shall vest and become nonforfeitable in accordance with the
following:

  (a)   Subject to the following provisions of this Section 2, the Restricted
Stock Units awarded hereunder shall vest and become nonforfeitable on the
Vesting Date (as defined in Exhibit A), based upon the level of achievement of
the performance goals set forth in Exhibit A, unless vested earlier under
paragraphs (c) or (d) below, or forfeited earlier under paragraph (b) or
subparagraph (c)(i) below.     (b)   Unless the Committee determines otherwise
in its sole discretion, if the Participant’s employment with the Company
terminates for any reason other than

 



--------------------------------------------------------------------------------



 



death, Disability or Retirement prior to the Vesting Date, all Restricted Stock
Units shall be permanently forfeited on such termination date.

  (c)   If the Participant’s termination of employment occurs prior to the
Vesting Date by reason of death, Disability or Retirement, then the
Participant’s Restricted Stock Units shall not be forfeited as of such
termination date. Instead, the Restricted Stock Units awarded may vest as
follows:

  (i)   Upon Retirement and subject to subparagraph (iii) below, the number of
Restricted Stock Units vesting on the Vesting Date, if any, shall be determined
in accordance with Exhibit A and, to the extent any Restricted Stock Units
become vested on such date, Shares shall be transferred to the Participant (or
his or her Beneficiary or estate, if applicable) at the same time Shares are
transferred to other Participants who have Restricted Stock Units vesting on
such Vesting Date. If the performance goal is not attained by the end of the
Performance Period, the Restricted Stock Units shall be forfeited.     (ii)  
Upon death or Disability and subject to subparagraph (iii) below, the Target
Base RSUs set forth in Exhibit A shall become vested on such date and shall be
transferred to the Participant (or his or her Beneficiary or estate, if
applicable) as soon as practicable after such date.     (iii)   If the
Participant’s termination of employment due to death, Disability, or Retirement
occurs on or after the Measurement Date, but prior to the Vesting Date, the
Participant shall receive the number of Restricted Stock Units he or she would
have received (determined in accordance with Exhibit A) had he or she continued
to be employed until the Vesting Date.

  (d)   Unless forfeited earlier under paragraph (b) or subparagraph (c)(i)
above, the Target Base RSUs shall vest and become nonforfeitable upon a Change
in Control.

     All Restricted Stock Units shall be forfeited if the Participant’s
employment is involuntarily terminated for cause and could also be declared
forfeited if the Participant engages in conduct that, in the opinion of the
Committee, adversely affects the Company. For purposes of this Agreement,
termination for cause means that the Participant (1) has engaged in conduct that
constitutes willful gross neglect or willful gross misconduct with respect to
employment duties that results in material economic harm to the Company, (2) has
engaged in conduct that constitutes willful failure to perform duties or (3) has
been convicted of a felony that is materially injurious to the Company.

2



--------------------------------------------------------------------------------



 



     3. Settlement of Restricted Stock Units. Restricted Stock Units shall be
settled solely in Shares of Company common stock. As soon as practicable after
the Measurement Date, the Participant shall be transferred one Share of common
stock for each Restricted Stock Unit vesting on such date.
     4. Tax Withholding. This Agreement is subject to all applicable Federal,
state, local, domestic, or foreign withholding taxes. The Company may require
the Participant to pay the Company an amount sufficient to satisfy such
withholding requirements in cash or Shares. Alternatively, the Company may
withhold cash or Shares due or to become due under this Agreement.
     6. Rights Not Conferred. Nothing contained in the LTIP or in this Agreement
shall confer upon the Participant any right with respect to continued employment
by the Company or any affiliate or interfere in any way with the right of the
Company to terminate the employment of the Participant at any time. The
Participant shall have none of the rights of a stockholder with respect to the
Restricted Stock Units until such time, if any, that Shares are delivered to the
Participant in settlement thereof.
     7. Agreement Not Assignable. This Agreement and the Restricted Stock Units
awarded hereunder are not transferable or assignable by the Participant;
provided that no provision herein shall prevent the designation of a Beneficiary
for the Restricted Stock Units in the event of the Participant’s death.
     8. Adjustments. If and to the extent that the number of outstanding shares
of common stock shall be increased or reduced in the event of a merger,
reorganization, consolidation, recapitalization, stock dividend, stock split,
reverse stock split, spin-off, combination, repurchase or exchange of shares or
other securities of the Company, or similar corporate transaction, the number
and kinds of shares subject to the Restricted Stock Units awarded hereunder
shall be proportionately adjusted by the Committee, whose determination shall be
conclusive, provided that any fractional share resulting from an adjustment
hereunder shall be rounded to the nearest whole number.
     9. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Illinois.
     10. Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

     
Via On-line Acceptance
   
 
   
 
Participant’s Signature
   

          ANDREW CORPORATION    
 
       
By:
       
 
       
 
  Ralph E. Faison    
 
  President and Chief Executive Officer    
 
  Andrew Corporation    

4



--------------------------------------------------------------------------------



 



EXHIBIT A
2005 Restricted Stock Unit Award
Participant
Name:                                                                                
Base Restricted Stock Units (“Base RSUs”)
Awarded:                                        
     Subject to Section 2 of this Agreement, the Restricted Stock Units awarded
under this Agreement shall vest on the Vesting Date, in accordance with the
following schedule:

                              Threshold Goal   Target Goal   Maximum Goal
Return on Invested Capital
    ___%       ___%       ___%  
 
                       
Resulting Payout*
    75%
      100%
      125%
 
 
  of Base RSUs
  of Base RSUs
  of Base RSUs

 
  Vesting   Vesting   Vesting

 

*   If the Threshold Goal is not attained as of the Measurement Date, the
resulting payout percentage shall be zero. In no event shall the resulting
payout percentage exceed 125%, regardless of actual achievement beyond the
stated performance goals. The resulting payout percentage shall be adjusted, pro
rata, to reflect performance between Threshold and Target, and Target and
Maximum. The Committee, in its sole and absolute discretion, shall determine the
extent to which the performance goal has been met and may determine whether and
to what extent to exclude extraordinary or non-recurring items.

For purposes of this Exhibit A, the following terms shall have the following
meanings:
“Measurement Date” shall mean September 30, 2008.
“Performance Period” means the period beginning October 1, 2005 and ending on
the Measurement Date.
“Return on Invested Capital” shall mean the Company’s (i) net income for fiscal
year 2008, divided by (ii) invested capital (debt + equity) for fiscal year
2008, determined in accordance with the Company’s normal accounting practices.
“Vesting Date” means the date of the Committee’s first regularly scheduled
meeting following the Measurement Date at which the Committee certifies the
level of attainment of the performance goals.

5